 

0 RIG | N AL IN THE UNITED STATES DISTRICT COURT Fil

 

     

 

 

FOR THE NORTHERN DISTRICT OF THXAS
DALLAS DIVISION
UNITED STATES OF AMERICA NO. _
CLERK, U.S.
Vv. By Depurs — }
DAMIEN WILLIAMS -
3.20CR0412-B8
INDICTMENT
The Grand Jury charges:
Count One

Attempted Child Sex Trafficking
(Violation of 18 U.S.C. § 1594(a) (18 U.S.C. § 1591(a)(1) & (b)(2))

Between on or about June 20, 2020, and on or about July 28, 2020, in the Dallas
Division of the Northern District of Texas, the defendant, Damien Williams, in and
affecting interstate commerce, did knowingly attempt to recruit, entice, harbor, transport,
provide, obtain, advertise, maintain, patronize, and solicit by any means a person, who
had not attained the age of 18 years, knowing that the person had not attained the age of
18 years and would be caused to engage in a commercial sex act.

In violation of 18 U.S.C. § 1594(a) (18 U.S.C. § 1591(a)(1)), the penalty for which

is found at 18 U.S.C. § 1591(b)(2).

Indictment—Page 1

 
Ton

Case 3:20-cr-00412-B Document4 Filed 09/02/20 Page 2of4 PagelD 46

Forfeiture Notice
(18 U.S.C. § 1594(d))

Upon conviction for the offense alleged in Count One of the indictment, and
pursuant to 18 U.S.C. § 1594(d), the defendant, Damien Williams, shall forfeit to the
United States (1) any property, real or personal, that was involved in, used, or intended to
be used to commit or to facilitate the commission of such violation, and any property
traceable to such property; and (2) any property, real or personal, constituting or derived
from, any proceeds that such person obtained, directly or indirectly, as a result of such

violation, and any property traceable to such property.

Indictment—Page 2
 

Case 3:20-cr-00412-B Document4 Filed 09/02/20 Page 3of4 PagelD 47

A TRUE BILL:

 

FO so

ERIN NEALY COX
United States Attorney

Rebekah Ricketts

Assistant United States Attorney
Texas State Bar No. 24074883

1100 Commerce, Third Floor
Dallas, TX 75242

Telephone: 214-659-8600
Facsimile: 214-659-8805

E-mail: rebekah.ricketts@usdoj.gov

Indictment—Page 3
 

Case 3:20-cr-00412-B Document4 Filed 09/02/20 Page 4of4 PagelD 48

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

Vv.

DAMIEN WILLIAMS

 

INDICTMENT

18 U.S.C. § 1594(a) (18 U.S.C. § 1591 (a)(1) & (b)(2))
Attempted Child Sex Trafficking

 

(Count 1)
1 Count
A true bill rendered

 

DALLAS ; FOREPERSON

Filed in open court this. day of September, 2020.

 

Defendant in Federal Custody since 08-11-2020

an 2 Ah LO
C

 

 

’
re
